internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-120646-01 date date legend x d1 d2 n1 this responds to a letter dated date submitted on behalf of x requesting a ruling that from d1 to d2 x had only one class of stock within the meaning of sec_1361 of the internal_revenue_code facts x was incorporated on d1 x elected to be treated as an s_corporation for federal tax purposes effective on d1 x’s organizing documents provided for class a and class b stock the class a stock was voting common_stock with a right to distributions the class b stock was non-voting common_stock with no right to distributions on d1 x issued n1 shares of class a stock to each of x’s shareholders no class b stock was issued on d1 or at any time between d1 and d2 on d2 x eliminated all distribution preferences between the class a stock and class b stock law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate other than a_trust described in sec_1361 and other than an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that except as provided in sec_1_1361-1 relating to instruments obligations or arrangements plr-120646-01 treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock there was no class b stock outstanding from d1 to d2 so for purposes of the one class of stock requirement it is disregarded conclusion based solely on the facts submitted and representations made we conclude that from d1 to d2 x had only one class of stock within the meaning of sec_1361 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether the original election made by x to be treated as an s_corporation was a valid election under sec_1362 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david r haglund senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
